Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
January 21, 2014 (“Effective Date”) between BioMarin Pharmaceutical Inc., a
Delaware corporation, with offices at 105 Digital Drive, Novato, CA 94949,
(“BioMarin”) and Repligen Corportion, a Delaware corporation with offices at 41
Seyon Street, Building 1, Suite 100, Waltham, MA 02453 (“Repligen”). Repligen
and BioMarin shall also be referred to herein individually as “Party” and
collectively as “Parties”.

WHEREAS, Repligen controls certain intellectual property relating to proprietary
histone deacetylase (“HDAC”) inhibitors, and has a license to certain other
intellectual property related to the same subject matter under the Scripps
Agreement (as defined below); and

WHEREAS, BioMarin and Repligen desire to enter into this Agreement under which
BioMarin will acquire Repligen’s intellectual property assets in such HDAC
inhibitors and assume Repligen’s rights and obligations under the Scripps
Agreement.

Now, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Agreement, the receipt and sufficiency of which are
hereby expressly acknowledged, the Parties hereto agree as follows:

 

1. DEFINITIONS.

In this Agreement, the following words and expressions shall be construed as
follows:

1.1 “Affiliate” means any person, corporation, company, partnership, joint
venture, firm or other entity which controls, is controlled by or is under
common control with a Party. For purposes of this Section 1.1, “control” will
mean (i) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) (or such lesser percentage that is the maximum allowed
to be owned by a foreign corporation in a particular jurisdiction) of the stock
or shares entitled to vote for the election of directors and (ii) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.

1.2 “Back-up Product” means any Product other than the [**Confidential Treatment
Requested**]

1.3 “Chronic Toxicology Studies” means a GLP study with a [**Confidential
Treatment Requested**]

1.4 “[**Confidential Treatment Requested**] Histone Deacetylase Inhibitor” means
an inhibitor with [**Confidential Treatment Requested**] activity towards
[**Confidential Treatment Requested**]

1.5 “Combination Product” means either: (a) any pharmaceutical product that
consists of a Product and at least one other active ingredient that is not a
Product; or (b) any combination of a Product and another pharmaceutical product
that contains at least one other active ingredient that is not a Product where,
in each case, such products are not formulated together but are sold together as
a single product and invoiced as one product.



--------------------------------------------------------------------------------

1.6 “Commercially Reasonable Efforts” means, in reference to a Party’s
obligation to perform or achieve a specified obligation or goal with respect to
a particular compound or product, efforts that are comparable in quality and
scope to those efforts that are generally used by such Party to perform or
achieve a comparable obligation or goal with respect to a pharmaceutical product
in respect of which such Party owes no royalties or similar third party
payments, which has the same regulatory requirements or status (for example,
requires a prescription or is available over-the-counter), is at a comparable
stage of development or product life to the relevant compound or product, and
that has similar market potential to the relevant compound or product, taking
into account relative safety and efficacy, product profile, the competitiveness
of the marketplace, the proprietary position of the compound or product and
relevant regulatory circumstances. Without limiting the foregoing, Commercially
Reasonable Efforts require that a Party: [**Confidential Treatment Requested**]

1.7 “Confidential Information” has the meaning set forth in Section 9 of this
Agreement.

1.8 “Control” or “Controlled” means: (i) with respect to any Information and/or
Patents, the possession by a Party of the ability to grant a license or
sublicense of such Information and/or Patents as provided herein, and/or
(ii) with respect to proprietary materials, the possession by a Party of the
ability to supply such proprietary materials to the other Party as provided
herein, in each case without violating the terms of any agreement or arrangement
between such Party and any third party.

1.9 “[**Confidential Treatment Requested**] Product” has the meaning set forth
in Section 4.2(c).

1.10 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.11 “EMA” means the European Medicines Agency or any successor entity.

1.12 “Executive Officer” means, with respect to Repligen, its Chief Executive
Officer, and with respect to BioMarin, its Chief Executive Officer.

1.13 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto.

1.14 “FDA” means the U.S. Food and Drug Administration or any successor entity.

1.15 “First Commercial Sale” means, with respect to a particular Product in a
particular country, the first arms-length sale to a Third Party of such Product
in such country after Regulatory Approval has been obtained in such country.
First Commercial Sale shall not include any transfer or disposition of a sample
or for charitable purposes (including, without limitation, pursuant to an early
access, compassionate use, named patient, indigent access or patient assistance
program), or for preclinical, clinical or regulatory purposes.

 

2



--------------------------------------------------------------------------------

1.16 “First FA Library Compound” means the first Library Compound, other than
the [**Confidential Treatment Requested**]

1.17 “First FA Library Product” means a Library Product that [**Confidential
Treatment Requested**]

1.18 “First Non-FA Library Compound” means the first Library Compound,
[**Confidential Treatment Requested**]. For the avoidance of doubt, the
[**Confidential Treatment Requested**]

1.19 “First Non-FA Library Product” means a Library Product that contains the
First Non-FA Library Compound.

1.20 “Generic Product” means, with respect to a Product in a particular country,
another pharmaceutical product that: [**Confidential Treatment Requested**]

1.21 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.22 “IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, or
(b) the equivalent application to the equivalent agency in any other regulatory
jurisdiction, the filing of which is necessary to initiate or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction.

1.23 “Indication” means a medically distinct and differentiable human disease,
condition or disorder. For clarity, all forms of Friedreich’s Ataxia shall be
considered the same Indication.

1.24 “Information” means any data, results, technology, business information and
information of any type whatsoever, in any tangible or intangible form,
including, without limitation, know-how, trade secrets, practices, techniques,
methods, processes, inventions, improvements, developments, specifications,
formulations, formulae, materials or compositions of matter of any type or kind
(patentable or otherwise), software, algorithms, marketing reports, expertise,
technology, test data (including pharmacological, biological, chemical,
biochemical, toxicological, preclinical and clinical test data), analytical and
quality control data, stability data, other study data and procedures.

1.25 “Laws” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.26 “Library Compound” means any compound [**Confidential Treatment
Requested**]

 

3



--------------------------------------------------------------------------------

1.27 “Library Product” means any Product containing a Library Compound as an
active pharmaceutical ingredient.

1.28 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market a Product in any
particular jurisdiction, such as an NDA in the U.S.

1.29 “NDA” means a New Drug Application, Abbreviated New Drug Application,
Biologics License Application, or similar application which is required to be
filed with the FDA to obtain a marketing approval of a Product in the United
States.

1.30 “Net Sales” means, with respect to a particular time period, the total
amounts invoiced by BioMarin, its Affiliates and their respective licensees for
sales of Products made during such time period to unrelated Third Parties, less
the following deductions to the extent actually allowed or incurred with respect
to such sales:

 

  (a) [**Confidential Treatment Requested**]

 

  (b) [**Confidential Treatment Requested**]

 

  (c) [**Confidential Treatment Requested**]

 

  (d) [**Confidential Treatment Requested**]

 

  (e) [**Confidential Treatment Requested**]

 

  (f) [**Confidential Treatment Requested**]

Each of the deductions set forth above shall be reasonable and customary, and in
accordance with United States Generally Accepted Accounting Principles (GAAP).
Notwithstanding the foregoing, amounts billed by BioMarin, its Affiliates, or
their respective licensees for the sale of Products among BioMarin, its
Affiliates or their respective licensees for resale shall not be included in the
computation of Net Sales hereunder. For purposes of determining Net Sales, the
Products shall be deemed to be sold when shipped and a “sale” shall not include
reasonable transfers or dispositions as samples or for charitable purposes
(including, without limitation, pursuant to an early access, compassionate use,
named patient, indigent access or patient assistance program), or transfers or
dispositions for preclinical, clinical or regulatory purposes.

Net Sales for Combination Products, for the purpose of calculating BioMarin’s
payment obligations hereunder, shall be determined as follows:

(i) In the event one or more Products are sold as part of a Combination Product
in a particular country, and all pharmaceutical products contained in the
Combination Product are sold separately in such country, the Net Sales of such
Product(s), for the purposes of determining payments based on Net Sales, shall
be determined by [**Confidential Treatment Requested**] in each case during the
applicable Net Sales reporting period.

 

4



--------------------------------------------------------------------------------

(ii) In the event one or more Products are sold as part of a Combination Product
and are sold separately in finished form in such country, but the other
pharmaceutical product(s) included in the Combination Product are not sold
separately in finished form in such country, the Net Sales of the Product, for
the purposes of determining payments based on Net Sales, shall be determined by
[**Confidential Treatment Requested**] in each case during the applicable Net
Sales reporting period. Under no circumstances can [**Confidential Treatment
Requested**] exceed [**Confidential Treatment Requested**].

(iii) In the event that one or more of the Product(s) are not sold separately in
finished form in the country, but all of the other pharmaceutical product(s)
included in the Combination Product in such country are sold separately, the Net
Sales of the Product, for the purposes of determining payments based on Net
Sales, shall be determined by [**Confidential Treatment Requested**] in each
case during the applicable Net Sales reporting period.

(iv) In the event that the Net Sales of the Product(s) when included in a
Combination Product cannot be determined using the methods above, Net Sales for
the purposes of determining payments based on Net Sales shall be decided by
BioMarin and Repligen, acting in good faith, on the basis of the respective fair
market values of the Product(s) and all other pharmaceutical products included
in such Combination Product.

1.31 “Non-FA Indication” means an Indication other than Friedreich’s Ataxia.

1.32 “Patents” means (a) pending provisional and non-provisional patent
applications, issued patents, utility models and designs; (b) continuations,
continued prosecution applications, continuations-in-part, divisions, reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, extensions, renewals, supplementary protection certificates, and term
restorations of any of the foregoing and (c) any foreign equivalent or
counterpart of any of the foregoing.

1.33 “Phase 1 Clinical Trial” means a human clinical trial of a Product, the
principal purpose of which is to evaluate safety in healthy individuals or
patients, to determine pharmacokinetic parameters and other key pharmaceutical
properties of such Product (including absorption, metabolism, and elimination),
or to determine the appropriate range of doses to evaluate in further clinical
trials, in each case as described in 21 C.F.R. § 312.21(a), or a similar
clinical study prescribed by the Regulatory Authorities in a country other than
the United States.

1.34 “Phase 2 Clinical Trial” means a human clinical trial of a Product, the
principal purpose of which is to evaluate the effectiveness of such Product in
the target patient population, as described in 21 C.F.R. § 312.21(b), or a
similar clinical study prescribed by the Regulatory Authorities in a country
other than the United States. A Phase 2/3 trial shall be considered to be both a
Phase 2 Clinical Trial and a Phase 3 Clinical Trial.

1.35 “Phase 3 Clinical Trial” means a human clinical trial of a Product on a
sufficient number of subjects that is designed to: (a) establish that such
Product is safe and efficacious for its intended use; (b) define warnings,
precautions and adverse reactions that are associated with such Product in the
dosage range to be prescribed; and (c) support Regulatory Approval of such

 

5



--------------------------------------------------------------------------------

Product, as described in 21 C.F.R. § 312.12(c), or a similar clinical study
prescribed by the Regulatory Authorities in a country other than the United
States. A Phase 2/3 trial shall be considered to be both a Phase 2 Clinical
Trial and a Phase 3 Clinical Trial. Any study publicly described as a pivotal
study by BioMarin shall be considered a Phase 3 Clinical Trial.

1.36 “Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Product that can be charged
or reimbursed in regulatory jurisdictions where the applicable Governmental
Authorities approve or determine the price or reimbursement of pharmaceutical
products.

1.37 “Product” means, on a product-by-product and country-by-country basis, a
pharmaceutical formulation for use in diagnosis, treatment, prevention, or
amelioration of any Indication in humans that includes or incorporates, as the
active pharmaceutical ingredient, a [**Confidential Treatment Requested**]
Histone Deacetylase Inhibitor that: (a) [**Confidential Treatment Requested**],
(b) [**Confidential Treatment Requested**], or (c) [**Confidential Treatment
Requested**]; provided, that in the event [**Confidential Treatment
Requested**]. For the avoidance of doubt, any product that was licensed or
acquired by BioMarin from a third party, or discovered by BioMarin as part of an
independent development program without access to, reliance upon, or use of
Repligen Confidential Information shall not be considered a Product.

1.38 “Regulatory Approval” means all approvals, including Pricing Approvals and
government reimbursement approval (in each case if applicable), necessary for
the commercial sale of a Product in a given country or regulatory jurisdiction.

1.39 “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval in
such country or jurisdiction.

1.40 “Regulatory Exclusivity” means market exclusivity granted by a Governmental
Authority designed to prevent the entry of generic product(s) onto the market,
including without limitation new chemical entity exclusivity, new use or
indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
pediatric exclusivity and 180-day generic product exclusivity, or any equivalent
of the foregoing in any country in the world.

1.41 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals or other filings made to, received from or otherwise conducted with a
Regulatory Authority in order to develop, manufacture, market, sell or otherwise
commercialize a Product in a particular country or jurisdiction.

1.42 “Repligen Know-How” means all Information or other materials in Repligen’s
possession or Control, [**Confidential Treatment Requested**]:
(a) [**Confidential Treatment Requested**]; or (b) [**Confidential Treatment
Requested**].

1.43 “Repligen Patents” means: (a) [**Confidential Treatment Requested**], and
(b) [**Confidential Treatment Requested**].

 

6



--------------------------------------------------------------------------------

1.44 “Repligen Technology” means Repligen Know-How and Repligen Patents.

1.45 “Royalty Term” has the meaning set forth in Section 4.3(c).

1.46 “Scripps Agreement” means the License Agreement, made and entered into as
of April 6, 2007, by and between Repligen and The Scripps Institute, attached
hereto as Exhibit C.

1.47 “Scripps Patents” means the “Licensed Patent Rights,” as defined in
Section 1.4 of the Scripps Agreement.

1.48 “Third Party” means any entity other than Repligen or BioMarin or an
Affiliate of Repligen or BioMarin.

1.49 “U.S.” means the United States of America.

1.50 “Valid Claim” means, with respect to any country, a claim of (a) an issued
and unexpired patent (as may be extended through supplementary protection
certificate or patent term extension or the like) included within the Repligen
Patents or the Scripps Patents, as the case may be, to the extent such claim has
not been revoked, held invalid or unenforceable by a patent office, court or
other governmental agency of competent jurisdiction in a final and
non-appealable judgment (or judgment from which no appeal was taken within the
allowable time period) and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise or (b) a pending patent application that has not been
cancelled, withdrawn or abandoned; provided, however, that if a claim of a
pending patent application shall not have issued within [**Confidential
Treatment Requested**] after the earliest filing date from which such claim
takes priority, such claim shall not constitute a Valid Claim for the purposes
of this Agreement unless and until a patent issues with such
claim[**Confidential Treatment Requested**].

 

2. TECHNOLOGY TRANSFER.

By March 15, 2014, Repligen shall promptly transfer to BioMarin: (a) the
Repligen Know-How, [**Confidential Treatment Requested**] (b) all documents and
Information in Repligen’s possession or Control that are useful or necessary for
BioMarin to file, prosecute, and maintain the Repligen Patents and Scripps
Patents; (c) the biological materials and reagents described on Exhibit D, and
(d) a complete list of [**Confidential Treatment Requested**]. For clarity,
clause (a) above shall include all [**Confidential Treatment Requested**] in the
[**Confidential Treatment Requested**] and [**Confidential Treatment
Requested**] [**Confidential Treatment Requested**], as described in Exhibit E.

 

3. ASSIGNMENT OF TRANSFERRED ASSETS.

3.1 Assignment of Repligen Technology and Scripps Patents. Repligen hereby
sells, assigns, transfers, conveys, and delivers to BioMarin, and BioMarin
hereby purchases, accepts, and acquires from Repligen, all of Repligen’s right,
title and interest in and to: (i) the Repligen Technology; and (ii) the Scripps
Agreement. Within [**Confidential Treatment Requested**] of the Effective Date,
Repligen shall deliver appropriate documentation to

 

7



--------------------------------------------------------------------------------

BioMarin evidencing such assignment, which documentation shall be in appropriate
form for recording such assignments with the relevant patent offices. After the
end of such [**Confidential Treatment Requested**] period, Repligen will
promptly execute all other documents that BioMarin delivers to Repligen that are
reasonably necessary to perfect or evidence such assignment to BioMarin.
BioMarin does not assume, shall not take subject to, and shall not be liable for
any liabilities or obligations of any kind or nature, whether absolute,
contingent, accrued, known or unknown, of Repligen or any Affiliate of Repligen
related to the ownership of the Repligen Technology and the Scripps Patents
prior to the Effective Date; and such liabilities and obligations shall remain
the responsibility of Repligen. Furthermore, Repligen shall continue to be
responsible for all Third Party agreements and obligations not assigned to
BioMarin under this Agreement, and BioMarin shall have no responsibility or
liability for such agreements and obligations.

3.2 No Implied Licenses. No right or license under any Information or Patents of
BioMarin, the Repligen Technology, or the Scripps Patents is granted or shall be
granted by implication or estoppel. All such rights or licenses are or shall be
granted only as expressly provided in this Agreement.

3.3 Exclusivity. For a period of [**Confidential Treatment Requested**] from the
Effective Date, Repligen and its Affiliates shall not (directly or indirectly,
and either with or without a bona fide Third Party collaborator) [**Confidential
Treatment Requested**]. Upon Repligen’s or its Affiliate’s material breach of
this Section 3.3, BioMarin’s payment obligations under Section 4.2 and 4.3 shall
terminate.

 

4. PAYMENTS.

4.1 Upfront Payment. BioMarin shall pay to Repligen a non-refundable,
non-creditable cash payment of Two Million Dollars ($2,000,000) within fifteen
(15) days after the Effective Date. In addition, upon BioMarin’s acceptance that
Repligen has completed the technology transfer required under Article 2,
BioMarin shall pay Repligen $[**Confidential Treatment Requested**] to reimburse
Repligen for the cost of the studies set forth in Exhibit E.

4.2 Development Milestone Payments.

(a) Any [**Confidential Treatment Requested**]. Within [**Confidential Treatment
Requested**] after the first achievement by BioMarin or its Affiliate or
licensee of the development milestone event set forth below with respect to
[**Confidential Treatment Requested**], BioMarin shall pay to Repligen the
corresponding milestone payment set forth below:

[**Confidential Treatment Requested**]

 

8



--------------------------------------------------------------------------------

Milestone Event

  

Milestone Payment

Enrollment of the first patient in the first [**Confidential Treatment
Requested**] for treatment of Friedreich’s Ataxia:

 

[**Confidential Treatment Requested**]

 

[**Confidential Treatment Requested**]

 

[**Confidential Treatment Requested**]

 

[**Confidential Treatment Requested**]

 

[**Confidential Treatment Requested**]

  

 

 

$[**Confidential Treatment Requested**]

 

$[**Confidential Treatment Requested**]

 

$[**Confidential Treatment Requested**]

 

$[**Confidential Treatment Requested**]

 

$[**Confidential Treatment Requested**]

For the avoidance of doubt, the milestone payment in this Section 4.2(a) is in
addition to any milestones payable in section 4.2(b) or 4.2(c).

(b) First FA Library Product. Within [**Confidential Treatment Requested**] days
after the first achievement by BioMarin or its Affiliate or licensee of each
development milestone event set forth below with respect to the First FA Library
Product to achieve the relevant development milestone event, BioMarin shall pay
to Repligen the corresponding milestone payment set forth below:

 

    

Milestone Event

  

Milestone Payment

(i)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(ii)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(iii)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(iv)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

 

9



--------------------------------------------------------------------------------

    

Milestone Event

  

Milestone Payment

(v)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(vi)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(vii)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(viii)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(ix)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(x)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

(xi)

   [**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

 

1  Each of the indicated milestones shall be payable [**Confidential Treatment
Requested**]. Such milestone(s) shall not be payable [**Confidential Treatment
Requested**]. For example, [**Confidential Treatment Requested**] then
[**Confidential Treatment Requested**].

In the event that a milestone event specified in Sections 4.2(b)(ii)—(iv) is
achieved prior to one or more preceding Milestone Events (as determined by the
order in which the Milestone Events are specified above), then all such
preceding unachieved Milestone Events will be considered achieved and the
related unpaid Milestone Payments shall be due. In the event that either
Milestone Event specified in Section 4.2(b)(v) or (vi) is achieved, then all
preceding unachieved Milestone Events specified in Sections 4.2(b)(i)—(iv) will
be considered achieved and the related unpaid Milestone Payments shall be due.
In the event that the milestone event specified in 4.2(b)(viii) is achieved,
then the Milestone Events in Sections 4.2(b)(i)-(iv) and (vi) shall be
considered achieved and, if unpaid, the corresponding Milestone Payments shall
be due. In the event that a milestone event specified in Sections 4.2(b)(x) or
(xi) is achieved, then the Milestone Event in Section 4.2(b)(ix) will be
considered achieved and, if unpaid, the corresponding Milestone Payment shall be
due.

 

10



--------------------------------------------------------------------------------

Except as expressly set forth in Note 1 above, each milestone set forth in the
table above shall be payable [**Confidential Treatment Requested**]. The maximum
amount payable for the First FA Library Product is $[**Confidential Treatment
Requested**] for Friedreich’s Ataxia and $[**Confidential Treatment Requested**]
for each of two Non-FA Indications, for maximum total development milestone
payments under this Section 4.2(a) of $[**Confidential Treatment Requested**].

(c) First Non-FA Library Product and Back-up Products. Within [**Confidential
Treatment Requested**] days after the first achievement by BioMarin or its
Affiliate or licensee of each development milestone event set forth below with
respect to the First Non-FA Library Product and a Back-up Product, BioMarin
shall, in each such case, pay to Repligen the corresponding milestone payment
set forth below:

 

    

Milestone Event

   Milestone Payment (i)    [**Confidential Treatment Requested**]   
$[**Confidential Treatment Requested**] (ii)    [**Confidential Treatment
Requested**]    $[**Confidential Treatment Requested**] (iii)    [**Confidential
Treatment Requested**]    $[**Confidential Treatment Requested**] (iv)   
[**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**] (v)    [**Confidential Treatment Requested**]    $[**Confidential
Treatment Requested**] (vi)    [**Confidential Treatment Requested**]   
$[**Confidential Treatment Requested**] (vii)    [**Confidential Treatment
Requested**]    $[**Confidential Treatment Requested**] (viii)   
[**Confidential Treatment Requested**]    $[**Confidential Treatment
Requested**]

 

11



--------------------------------------------------------------------------------

2  In the event the first Indication is [**Confidential Treatment Requested**]
and the [**Confidential Treatment Requested**] has already achieved this
milestone, the milestone payment indicated in this Section 4.2(c) shall not be
payable unless and until it is achieved by [**Confidential Treatment
Requested**] or a [**Confidential Treatment Requested**] in a [**Confidential
Treatment Requested**].

3  Such milestone(s) shall not be payable in the event the [**Confidential
Treatment Requested**] has achieved the [**Confidential Treatment Requested**]
in the same Indication. For example, if the [**Confidential Treatment
Requested**] achieves the milestone in [**Confidential Treatment Requested**],
and the [**Confidential Treatment Requested**] later achieves the milestone in
[**Confidential Treatment Requested**] in the same Indication, then no payment
shall be due for the milestone in [**Confidential Treatment Requested**].

With respect to the First FA Library Product or a given Back-up Product:

(1) in the event that a milestone event [**Confidential Treatment Requested**]
is achieved prior to one or more preceding Milestone Events (as determined by
the order in which the Milestone Events are specified above), then all such
preceding unachieved Milestone Events will be considered achieved and the
related unpaid Milestone Payments shall be due;

(2) in the event that either Milestone Event [**Confidential Treatment
Requested**] is achieved, then all preceding unachieved Milestone Events
specified in Sections 4.2(c)(i)—(iii) will be considered achieved and the
related unpaid Milestone Payments shall be due; and

(3) in the event that a milestone event specified in [**Confidential Treatment
Requested**] is achieved, then the Milestone Event in [**Confidential Treatment
Requested**] will be considered achieved and, if unpaid, the corresponding
Milestone Payment shall be due.

Each milestone set forth in the table above shall be payable [**Confidential
Treatment Requested**], regardless of how many Products achieve such milestone
and regardless of whether the same Product achieves such milestone more than
once. The maximum amount payable under this Section 4.2(c) for a single Product
(i.e. either the First Non-FA Library Product or a Back-up Product) is
$[**Confidential Treatment Requested**] for [**Confidential Treatment
Requested**] Indication and $[**Confidential Treatment Requested**] for
[**Confidential Treatment Requested**] Indication for a single Product, for
maximum total development milestone payments under this Section 4.2(c) of
$[**Confidential Treatment Requested**].

 

12



--------------------------------------------------------------------------------

In the event a Back-Up Product is a “Product” [**Confidential Treatment
Requested**] (a “[**Confidential Treatment Requested**] Product”), then the
milestones payable under this section for such Back-Up Product shall
[**Confidential Treatment Requested**] as follows:

 

Enrollment of the first patient in [**Confidential

Treatment Requested**] occurs:

  

Percent of applicable

milestone payable

[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]% [**Confidential Treatment Requested**]    [**Confidential
Treatment Requested**]% [**Confidential Treatment Requested**]   
[**Confidential Treatment Requested**]% [**Confidential Treatment Requested**]
   [**Confidential Treatment Requested**]%

4.3 Royalty Payments.

(a) First FA Library Product and First Non-FA Library Product. For the First FA
Library Product and the First Non-FA Library Product, BioMarin shall pay to
Repligen non-refundable, non-creditable royalty payments during the applicable
Royalty Term, as calculated (i) by multiplying the applicable royalty rate set
forth below by the corresponding amount of incremental Net Sales of such
Products in the applicable calendar year and (ii) by subsequently making all
applicable adjustments in accordance with Section 4.3(d).

 

Annual Net Sales

  

Royalty Rate

For that portion of annual Net Sales that is less than or equal to
$[**Confidential Treatment Requested**]   
[**Confidential Treatment Requested**]% For that portion of annual Net Sales
that is greater than $[**Confidential Treatment Requested**] but less than or
equal to $[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]% For that portion of annual Net Sales that is greater than
$[**Confidential Treatment Requested**] but less than or equal to
$[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]% For that portion of annual Net Sales that is greater than
$[**Confidential Treatment Requested**] but less than or equal to
$[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]% For that portion of annual Net Sales that is greater than
$[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]%

 

13



--------------------------------------------------------------------------------

(b) Back-up Products. For Back-up Products, BioMarin shall pay to Repligen
non-refundable, non-creditable royalty payments during the applicable Royalty
Term, as calculated (i) by multiplying the applicable royalty rate set forth
below by the corresponding amount of incremental Net Sales of such Products in
the applicable calendar year and (ii) by subsequently making all applicable
adjustments in accordance with Section 4.3(d).

 

Annual Net Sales of Back-up Products

  

Royalty Rate

for Back-up

Products other

than Derived

Products

  

Royalty Rate

for Derived

Products4

For that portion of annual Net Sales that is less than or equal to
$[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]%    [**Confidential Treatment Requested**]% For that portion of
annual Net Sales that is greater than $[**Confidential Treatment Requested**]
but less than or equal to $[**Confidential Treatment Requested**]   
[**Confidential Treatment Requested**]%    [**Confidential Treatment
Requested**]% For that portion of annual Net Sales that is greater than
$[**Confidential Treatment Requested**] but less than or equal to
$[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]%    [**Confidential Treatment Requested**]% For that portion of
annual Net Sales that is greater than $[**Confidential Treatment Requested**]
but less than or equal to $[**Confidential Treatment Requested**]   
[**Confidential Treatment Requested**]%    [**Confidential Treatment
Requested**]% For that portion of annual Net Sales that is greater than
$[**Confidential Treatment Requested**]    [**Confidential Treatment
Requested**]%    [**Confidential Treatment Requested**]%

 

4  Royalties shall only be payable for [**Confidential Treatment Requested**]
Products for which enrollment of the first patient in [**Confidential Treatment
Requested**] occurs prior to [**Confidential Treatment Requested**]. For any
[**Confidential Treatment Requested**] Product for which enrollment of the first
patient in [**Confidential Treatment Requested**] occurs on or after
[**Confidential Treatment Requested**], the royalty rate will be [**Confidential
Treatment Requested**] percent ([**Confidential Treatment Requested**]%).
[**Confidential Treatment Requested**]

 

14



--------------------------------------------------------------------------------

(c) Royalty Term. Royalties shall be paid under this Section 4.3, on a
country-by-country and Product-by-Product basis, during the period of time
beginning from the First Commercial Sale of such Product in such country until
the later of: (i) the expiration of Regulatory Exclusivity for such Product in
such country; (ii) the expiration of the last-to-expire Valid Claim claiming
such Product in such country; or (iii) [**Confidential Treatment Requested**]
(the “Royalty Term”). In the event that, in a given jurisdiction, there is no
Valid Claim claiming a given Product [**Confidential Treatment Requested**] but
[**Confidential Treatment Requested**], then the royalty payable by BioMarin
shall be [**Confidential Treatment Requested**] percent ([**Confidential
Treatment Requested**]%) of the royalty rate otherwise applicable under
Section 4.3(a) or Section 4.3(b).

(d) Royalty Adjustments. To the extent applicable, BioMarin may apply any and
all of the following adjustments to the royalty payments due to Repligen under
this Section 4.3(d), and these deductions shall apply in addition to any royalty
deduction applied under Section 4.3(c)(iii).

(i) Third Party Intellectual Property. If BioMarin, in its reasonable judgment,
is required to obtain a license from any Third Party under any intellectual
property owned or controlled by such Third Party that would be infringed or
misappropriated by the importation, sale, manufacture or use of a Product, then,
the royalty payment that would otherwise be due pursuant to this Section 4.3
shall be reduced by [**Confidential Treatment Requested**] percent
([**Confidential Treatment Requested**]%) of the amount of the royalty payments
made by BioMarin to such Third Party; provided, however, that the royalty
payment that would otherwise be due pursuant to this Section 4.3 with respect to
a particular calendar quarter [**Confidential Treatment Requested**]. BioMarin
may carry forward to a subsequent calendar quarter any amounts that it was not
able to deduct as a result of the foregoing proviso.

(ii) Generic Product. During the portion of the applicable Royalty Term in a
particular country where there are one or more products being sold in such
country that are Generic Products with respect to a particular Product, then the
royalty payment that would otherwise be due pursuant to this Section 4.3 with
respect to such Product in such country shall be reduced by [**Confidential
Treatment Requested**] percent ([**Confidential Treatment Requested**]%).
[**Confidential Treatment Requested**]

(iii) Royalty [**Confidential Treatment Requested**]. BioMarin may
[**Confidential Treatment Requested**], applicable to [**Confidential Treatment
Requested**] and [**Confidential Treatment Requested**], by [**Confidential
Treatment Requested**], subject to [**Confidential Treatment Requested**],
provided such [**Confidential Treatment Requested**] shall not [**Confidential
Treatment Requested**] above, by: (a) [**Confidential Treatment Requested**], or
(b) [**Confidential Treatment Requested**]. Only if BioMarin first exercises
[**Confidential Treatment Requested**], then BioMarin may [**Confidential
Treatment Requested**], subject to [**Confidential Treatment Requested**], by:
(a) [**Confidential Treatment Requested**], or (b) [**Confidential Treatment
Requested**]. BioMarin may [**Confidential Treatment Requested**], subject to
[**Confidential Treatment Requested**], provided such [**Confidential Treatment
Requested**], by [**Confidential Treatment Requested**] per [**Confidential
Treatment Requested**], or [**Confidential Treatment Requested**] per
[**Confidential Treatment Requested**].

 

15



--------------------------------------------------------------------------------

4.4 Royalty Reports and Payments. Within [**Confidential Treatment Requested**]
days following the end of each calendar quarter, commencing with the calendar
quarter in which the First Commercial Sale of any Product occurs, BioMarin shall
provide Repligen with a report containing the following information for the
applicable calendar quarter, on a country-by-country and Product-by-Product
basis: [**Confidential Treatment Requested**]. Concurrent with the delivery of
the applicable quarterly report, BioMarin shall pay in Dollars all amounts due
to Repligen pursuant to Section 4.3 with respect to Net Sales by BioMarin, its
Affiliates and their respective sublicensees for such calendar quarter.

4.5 Obligations to Third Parties. BioMarin shall be responsible for all
[**Confidential Treatment Requested**]. BioMarin acknowledges that anything
herein to the contrary notwithstanding, the rights granted to BioMarin to and
under the Scripps Agreement, including rights to the Scripps Patents and any
other intellectual property of Scripps, are in all cases subject to the terms,
conditions and limitations set forth in the Scripps Agreement.

4.6 Payment Method. All payments due to Repligen hereunder shall be made in
Dollars by wire transfer of immediately available funds into an account
designated by Repligen.

4.7 Records; Audits. BioMarin and its Affiliates and sublicensees will maintain
complete and accurate records in sufficient detail to permit Repligen to confirm
the accuracy of the calculation of royalty payments and the achievement of
milestone events. Upon reasonable prior notice, such records shall be available
during regular business hours for a period of [**Confidential Treatment
Requested**] years from the end of the calendar year to which they pertain for
examination, and not more often than [**Confidential Treatment Requested**] each
calendar year, by an independent certified public accountant selected by
Repligen and reasonably acceptable to BioMarin, for the sole purpose of
verifying the accuracy of the previously unaudited financial reports furnished
by BioMarin pursuant to this Agreement. Any such auditor shall not disclose
BioMarin’s Confidential Information, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by BioMarin
or the amount of payments due by BioMarin to Repligen under this Agreement. Any
amounts shown to be owed but unpaid shall be paid within [**Confidential
Treatment Requested**] days from the accountant’s report. Repligen shall bear
the full cost of such audit unless such audit discloses an underpayment by the
BioMarin of more than [**Confidential Treatment Requested**] percent
([**Confidential Treatment Requested**]%) of the amount due, in which case
BioMarin shall bear the reasonable cost of such audit.

4.8 Taxes.

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

 

16



--------------------------------------------------------------------------------

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by BioMarin
to Repligen under this Agreement. To the extent BioMarin is required to deduct
and withhold taxes on any payment to Repligen, BioMarin shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner and promptly
transmit to Repligen an official tax certificate or other evidence of such
withholding sufficient to enable Repligen to claim such payment of taxes.
Repligen shall provide BioMarin any tax forms that may be reasonably necessary
in order for BioMarin not to withhold tax or to withhold tax at a reduced rate
under an applicable bilateral income tax treaty. Each Party shall provide the
other with reasonable assistance to enable the recovery, as permitted by
applicable Laws, of withholding taxes, value added taxes, or similar obligations
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or value added tax.

 

5. REPRESENTATIONS AND WARRANTIES.

5.1 Each Party hereby represents and warrants to the other Party as follows:

(a) It is a company or corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated, and has
full corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement;

(b) It has the corporate power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of the Agreement and the performance of its obligations hereunder; and
(iii) the Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms; and

(c) It is not a party to any agreement that would prevent it from granting the
rights granted to the other Party under this Agreement or performing its
obligations under the Agreement.

5.2 Repligen hereby represents, warrants and covenants that:

(a) It has sufficient legal or beneficial title, ownership or license, free and
clear from any mortgages, pledges, liens, security interests, conditional and
installment sale agreements, encumbrances, charges or claims of any kind, of the
Repligen Technology and the Scripps Patents to grant the assignments to BioMarin
as purported to be granted pursuant to this Agreement. As of the Effective Date,
Repligen is the sole owner of all right, title and interest in and to (free and
clear from any mortgages, pledges, liens, security interests, conditional and
installment sale agreements, encumbrances, charges or claims of any kind) of the
Repligen Technology identified in Exhibit G (“Owned Repligen Technology”; all
remaining Repligen Technology is “Licensed Repligen Technology”).

(b) It has not received any written notice from any Third Party asserting or
alleging that any research or development of the Products by Repligen prior to
the Effective Date infringed or misappropriated the intellectual property rights
(including any trade secrets) of such Third Party. The Repligen Technology and
the Scripps Patents existing as of the Effective Date were not obtained in
violation of any contractual or fiduciary obligation owed by Repligen or its
employees or agents to any Third Party.

 

17



--------------------------------------------------------------------------------

(c) To Repligen’s knowledge, (i) the research, development, manufacture, use and
sale after the Effective Date of Products can be carried out in the manner
reasonably contemplated as of the Effective Date, and (ii) the research,
development, manufacture and use prior to the Effective Date of Products by or
on behalf of Repligen has been carried out, without infringing any published
patent applications (evaluating such patent applications as though they were
issued with the claims as published as of the Effective Date) or issued patents
owned or controlled by a Third Party.

(d) There are no pending, and to Repligen’s knowledge no threatened, adverse
actions, suits or proceedings against Repligen involving Repligen Technology,
Scripps Patents, or the Products.

(e) To Repligen’s knowledge, there are no activities by Third Parties that would
constitute infringement or misappropriation of the Repligen Technology or
Scripps Patents existing as of the Effective Date (in the case of pending
claims, evaluating them as if issued as of the Effective Date).

(f) It has not conveyed or licensed, and will not attempt to convey or license
after the Effective Date, to a Third Party any right, title, or interest in, to
or under any Repligen Technology or Scripps Patents (including to the Scripps
Agreement) which conflicts with any rights and licenses granted to BioMarin
under this Agreement.

(g) The Scripps Agreement is in full force and effect in accordance with its
terms, and Repligen is not in breach of such agreement and has not received
notice from any party to the Scripps Agreement that it is in breach of any such
agreement.

(h) To Repligen’s knowledge, no person, other than former or current employees
of Repligen who are obligated in writing to assign his/her inventions to
Repligen, is an inventor of any of the inventions within the Owned Repligen
Technology.

(i) The development of Products has been conducted prior to the Effective Date
by Repligen and its Affiliates and, to the knowledge of Repligen, its
independent contractors, in compliance in all material respects with all
applicable Laws, including all public health, environmental, and safety
provisions thereof.

(j) It has disclosed to BioMarin all material information known to Repligen with
respect to the safety and efficacy of Products as determined from nonclinical or
clinical studies.

(k) Exhibit B sets forth all of the Patents Controlled by Repligen or its
Affiliates as of the Effective Date that relate to Repligen’s HDAC inhibitor
program, and, other than such Patents, there are no inventions described in an
invention disclosure form or draft patent application relating to HDAC
inhibitors in Repligen’s or its Affiliates’ Control.

 

18



--------------------------------------------------------------------------------

(l) All patent applications within the Repligen Patents are still pending and
all issued Patents within the Repligen Patents are in good standing and have not
been abandoned.

(m) The Repligen Patents are not the subject of any interference, opposition,
reexamination, reissue or similar proceeding.

 

6. DILIGENCE.

6.1 BioMarin Diligence Obligations. BioMarin shall, directly or indirectly
through one or more sublicensees or assignees, use Commercially Reasonable
Efforts to commercialize [**Confidential Treatment Requested**]. BioMarin shall
provide written annual reports within 30 days of each anniversary of the
Effective Date to Repligen detailing progress made with Products during such
preceding annual period including [**Confidential Treatment Requested**]. For
clarity, BioMarin shall have no obligation to commercialize [**Confidential
Treatment Requested**]. BioMarin’s obligations under this Section 6.1 shall
terminate upon the later of: (a) expiration of the last Valid Claim within the
Repligen Patents, and (b) the tenth (10th) anniversary of the Effective Date.

6.2 Impact of Failed Diligence. If BioMarin is in breach of Section 6.1 and
fails to cure such breach within [**Confidential Treatment Requested**] of
written notice by Repligen detailing the nature of such breach, then:
(a) [**Confidential Treatment Requested**], and (b) [**Confidential Treatment
Requested**]. Within [**Confidential Treatment Requested**] of Repligen’s
written notice to BioMarin that [**Confidential Treatment Requested**], the
Parties [**Confidential Treatment Requested**]. As part of any such
[**Confidential Treatment Requested**], Repligen shall, [**Confidential
Treatment Requested**]. For clarity, BioMarin shall [**Confidential Treatment
Requested**] except [**Confidential Treatment Requested**].

 

7. INDEMNIFICATION.

7.1 Indemnification by Repligen. Repligen shall defend, indemnify, and hold
BioMarin and its Affiliates and their respective officers, directors, employees,
and agents (the “BioMarin Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such BioMarin
Indemnitees (collectively, “BioMarin Damages”), all to the extent resulting from
any claims, suits, proceedings or causes of action brought by such Third Party
against such BioMarin Indemnitee (collectively, “BioMarin Claims”) that arise
from or are based on: (a) [**Confidential Treatment Requested**]; or
(b) [**Confidential Treatment Requested**]. The foregoing indemnity obligation
shall not apply to the extent that [**Confidential Treatment Requested**].

7.2 Indemnification by BioMarin. BioMarin shall defend, indemnify, and hold
Repligen and its Affiliates and their respective officers, directors, employees,
and agents (the “Repligen Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such BioMarin
Indemnitees (collectively, “Repligen Damages”), all to the extent resulting from
any claims, suits, proceedings or causes of action brought by such Third Party

 

19



--------------------------------------------------------------------------------

against such Repligen Indemnitee (collectively, “Repligen Claims”) that arise
from or are based on: (a) [**Confidential Treatment Requested**], or
(b) [**Confidential Treatment Requested**], or (c) [**Confidential Treatment
Requested**]. The foregoing indemnity obligation shall not apply to the extent
that (i) the Repligen Indemnitees fail to comply with the indemnification
procedures set forth in Section 7.3 and [**Confidential Treatment Requested**],
or (ii) [**Confidential Treatment Requested**].

7.3 Indemnification Procedures. The Party claiming indemnity under this Article
7 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such BioMarin Claims or Repligen Claims (as applicable) (each a “Claim”). The
Indemnified Party shall provide the Indemnifying Party with reasonable
assistance, at the Indemnifying Party’s expense, in connection with the defense
of the Claim for which indemnity is being sought. The Indemnified Party may
participate in and monitor such defense with counsel of its own choosing at its
sole expense; provided, however, the Indemnifying Party shall have the right to
assume and conduct the defense of the Claim with counsel of its choice.
[**Confidential Treatment Requested**] If the Indemnifying Party does not assume
and conduct the defense of the Claim as provided above, (a) the Indemnified
Party may defend against, consent to the entry of any judgment, or enter into
any settlement with respect to such Claim in any manner the Indemnified Party
may deem reasonably appropriate (and the Indemnified Party need not consult
with, or obtain any consent from, the Indemnifying Party in connection
therewith), and (b) the Indemnifying Party shall remain responsible to indemnify
the Indemnified Party as provided in this Article 7.

7.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES OR LOSS OF PROFITS ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 6.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT [**Confidential Treatment
Requested**].

7.5 Insurance. Each Party shall procure and maintain insurance adequate to cover
its activities hereunder, consistent with normal business practices of prudent
companies similarly situated at all times during which any Product is being
clinically tested in human subjects or commercially distributed or sold by such
Party. It is understood that such insurance shall not be construed to create a
limit of either Party’s liability with respect to its indemnification
obligations under this Article 7. Each Party shall provide the other Party with
written evidence of such insurance upon request.

 

8. INTELLECTUAL PROPERTY.

8.1 Patent Prosecution.

(a) Scripps Patents. The preparation, filing, prosecution, maintenance and
enforcement of the Scripps Patents will be carried out by [**Confidential
Treatment Requested**], and Repligen will have no rights or obligations with
respect to such preparation, filing, prosecution, and maintenance of the Scripps
Patents.

 

20



--------------------------------------------------------------------------------

(b) Repligen Patents. BioMarin shall have the sole right to file, prosecute, and
maintain the Repligen Patents and shall use Commercially Reasonable Efforts to
do so in order to support the development and commercialization of Products.
Repligen shall provide BioMarin all reasonable assistance and cooperation,
[**Confidential Treatment Requested**], in BioMarin’s patent prosecution efforts
with respect to such Patents, including providing any necessary powers of
attorney, executing any other required documents or instruments for such
prosecution and making inventors available for consultations, declaration,
examiner interviews and the like. [**Confidential Treatment Requested**] In
addition, at Repligen’s request, [**Confidential Treatment Requested**] of the
Repligen Patents. If BioMarin decides to abandon any of the Repligen Patents
Families based on the applications: (i) [**Confidential Treatment Requested**];
(ii) [**Confidential Treatment Requested**]; (iii) [**Confidential Treatment
Requested**]; or (iv) [**Confidential Treatment Requested**], as set forth in
Exhibit B, BioMarin will notify Repligen at least [**Confidential Treatment
Requested**] in advance of the event that would result in abandonment of such
Repligen Patent Family, [**Confidential Treatment Requested**] As used in this
Section 8.1(b), a Repligen Patent Family means one of the applications listed in
the preceding sentence and any Repligen Patent derived from and claiming
priority to such application; provided that, with respect to the provisional
application, [**Confidential Treatment Requested**] A Repligen Patent Family
shall be considered to be abandoned by BioMarin if BioMarin has chosen to
terminate patent prosecution of the last Valid Claim of all Repligen Patents
within such Repligen Patent Family. [**Confidential Treatment Requested**]
[**Confidential Treatment Requested**]

8.2 Infringement of Repligen Patents by Third Parties.

(a) Notification. If Repligen becomes aware of any existing or threatened
infringement of any Repligen Patent by a Third Party, (an “Infringement”), it
shall promptly notify BioMarin in writing to that effect and the Parties will
consult with each other regarding any actions to be taken with respect to such
Infringement.

(b) Enforcement Rights. BioMarin shall have the sole right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity engaged in such Infringement, [**Confidential Treatment Requested**]

(c) Collaboration. Repligen shall provide to BioMarin (i) all Information
available to Repligen regarding such alleged Infringement and (ii) reasonable
assistance in such enforcement described in subsection (b), [**Confidential
Treatment Requested**], including joining such action as a party plaintiff if
required by applicable Laws to pursue such action.

(d) Settlement. BioMarin shall have the sole authority, at its sole discretion,
to settle any claim, suit or action regarding an Infringment.

(e) Expenses and Recoveries. [**Confidential Treatment Requested**] If BioMarin
recovers monetary damages in such claim, suit or action, such recovery shall be
allocated first to [**Confidential Treatment Requested**], and any remaining
amounts shall be [**Confidential Treatment Requested**].

 

21



--------------------------------------------------------------------------------

(f) Trademarks. BioMarin shall have the right to brand the Products using
BioMarin-related trademarks and any other trademarks and trade names it
determines appropriate for the Products, which may vary by country or within a
country (“Product Marks”); provided that BioMarin shall not, and shall ensure
that its Affiliates and licensees will not, make any use of the trademarks or
house marks of Repligen (including Repligen’s corporate name) or any trademark
confusingly similar thereto. BioMarin shall own all rights in the Product Marks
and shall register and maintain, at its own cost and expense, the Product Marks
in the countries and regions that it determines reasonably necessary.

 

9. TREATMENT OF CONFIDENTIAL INFORMATION.

For purposes of this Agreement, “Confidential Information” shall mean all
non-public scientific, technical, financial or business information which is
disclosed by BioMarin to Repligen, whether in writing, or by oral or visual
disclosure or presentation, and which is treated by BioMarin as confidential or
proprietary; provided, that all Repligen Technology and the Scripps Patents are
also deemed to be Confidential Information of BioMarin. Notwithstanding the
foregoing, “Confidential Information” shall not include information that
Repligen can demonstrate by competent evidence:

(a) was already known to Repligen, other than under an obligation of
confidentiality, at the time of disclosure by BioMarin;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to Repligen;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of
Repligen in breach of this Agreement;

(d) is independently discovered or developed by Repligen (outside of the
Research) without the use of Confidential Information of BioMarin; or

(e) was disclosed to Repligen, on a non-confidential basis, by a third party who
had no obligation to BioMarin not to disclose such information to others.

Notwithstanding the foregoing, Repligen shall not be prohibited from disclosing
BioMarin’s Confidential Information to the extent such information is required
to be disclosed by court order or by applicable law or government regulation;
provided, however, that in such event, Repligen shall give reasonable advance
notice (except where impracticable) to BioMarin of such required disclosure and,
at BioMarin’s request and expense, shall cooperate with BioMarin’s efforts to
contest such disclosure, and/or to obtain a protective order or other
confidential treatment of the Confidential Information required to be disclosed.

Repligen agrees that it will hold Confidential Information received from
BioMarin in secrecy and confidence and will not disclose it to any Third Party,
or use it for any purpose, other than for the purpose of the performance of this
Agreement. Repligen further agrees that it will restrict disclosure of
Confidential Information within its own organization and Affiliates to those
persons having a need to know it for the purpose of this Agreement, and that
such persons will

 

22



--------------------------------------------------------------------------------

be advised of the obligation set forth in this Agreement and obligated in like
fashion. If Repligen learns of any disclosure by it or its employees, agents,
independent contractors, or Affiliates of any Confidential Information of
BioMarin not in accordance with this Section 9, Repligen shall promptly notify
BioMarin of such unauthorized disclosure.

The above obligations of Repligen with respect to its treatment of Confidential
Information shall commence as of the Effective Date and continue for a period of
ten (10) years following disclosure of such Confidential Information. This
Agreement shall not be construed as granting any license rights with respect to
the Confidential Information. Except as otherwise required by applicable laws
and regulations or rules of any securities exchange, the Parties hereby agree
that any disclosure of the terms and conditions of this Agreement shall be
subject to the other Party’s prior written agreement; provided, however, that
each Party may disclose the terms and conditions of this Agreement to a
prospective or actual investor, acquirer, licensee or collaborator pursuant to a
written confidentiality agreement of the same or more restrictive provisions as
those contained herein, and provided further that if any such disclosure is
required by laws, regulations or rules of a securities exchange, the Party
required to make such disclosure shall notify the other Party of any such
disclosure and shall seek confidential treatment of portions of this Agreement
where reasonably available.

 

10. NOTICES.

10.1 All notices and statements to either Party required under this Agreement
shall be made in writing delivered via certified mail, return receipt requested,
courier, provided that evidence of delivery is made, or facsimile with
confirmation of such transmission addressed to such Party at the following
addresses or faxed to the appropriate numbers set forth below (with the copies
to other Parties set forth below) or to such other address as may be designated
from time to time:

To Repligen:

Repligen Corporation

41 Seyon Street

Building 1, Suite 100

Waltham, MA 02453

Attn: President Fax: (781)250-0115

To BioMarin:

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, CA 94949

Attn: General Counsel

Fax: (415) 382-7889

10.2 All notices and statements provided to a Party hereunder shall be deemed to
have been given as of the date received, or at the time of delivery of a
facsimile to the relevant facsimile number above.

 

23



--------------------------------------------------------------------------------

10.3 Each Party hereto may change its address and contact information set forth
above for the purpose of this Agreement by providing written notice to the other
Party of the same from time to time.

 

11. DISPUTE RESOLUTION

11.1 Executive Officers. Unless otherwise set forth in this Agreement, in the
event of a dispute arising under this Agreement between the Parties, the Parties
shall refer such dispute to the respective Executive Officers, and such
Executive Officers shall attempt in good faith to resolve such dispute. Either
Party may initiate such informal dispute resolution by sending written notice of
the dispute to the other Party, and, within twenty (20) days after such notice,
such Executive Officers shall meet for attempted resolution by good faith
negotiations. If such Executive Officers are unable to resolve such dispute
within thirty (30) days of their first meeting for such negotiations, either
Party may seek to have such dispute resolved in accordance with the following
Sections 11.2 and 11.3.

11.2 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of California, without regard to conflict
of law provisions.

11.3 Jurisdiction; Venue. Any dispute arising under this Agreement, or other
legal proceeding relating to this Agreement or the enforcement of any provision
of this Agreement must be brought or otherwise commenced solely and exclusively
in courts of competent jurisdiction located in the city of San Francisco,
California. Consistent with the preceding sentence, each of the Parties:
(a) expressly and irrevocably consents and submits to the jurisdiction of the
courts of competent jurisdiction in the city of San Francisco, California (and
each appellate court located in the State of California) in connection with any
such legal proceeding; (b) expressly agrees that the courts of competent
jurisdiction in the city of San Francisco, California shall be deemed to be a
convenient forum; and (c) expressly agrees not to assert (by way of motion, as a
defense or otherwise), in any such legal proceeding commenced in the courts of
competent jurisdiction in the city of San Francisco, California, any claim that
such Party is not subject personally to the jurisdiction of such court, that
such legal proceeding has been brought in an inconvenient forum, that the venue
of such proceeding is improper or that this Agreement or the subject matter of
this Agreement may not be enforced in or by such court.

 

12. MISCELLANEOUS.

12.1 Acknowledgement. Each Party acknowledges that it has negotiated and entered
into this Agreement in good faith.

12.2 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, it shall be modified, if
possible, to the minimum extent necessary to make it valid and enforceable or,
if such modification is not possible, it shall be stricken and the remaining
provisions shall remain in full force and effect.

12.3 Interpretation.

(a) The English language of this Agreement shall govern any interpretation of or
dispute regarding this Agreement.

 

24



--------------------------------------------------------------------------------

(b) Any reference in this Agreement to a Section or Exhibit is a reference to
the Sections and Exhibits of this Agreement unless the context requires
otherwise. Any reference to a Section shall be deemed to include a reference to
any subsidiary Sections.

(c) The captions of the Sections are included for reference purposes only and
are not intended to be a part of the Agreement or in any way to define, limit or
describe the scope or intent of the particular provision to which they refer.

(d) Whenever the context requires: the singular number shall include the plural
and vice versa; the masculine gender shall include the feminine and neuter
gender; the feminine gender shall include the masculine and neuter gender; and
the neuter gender shall include the feminine and masculine gender.

(e) The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(f) As used in this agreement “include” and “including” and variations thereof
shall not be deemed to be terms of limitation, but rather shall be deemed to be
followed by the words “without limitation.”

12.4 Assignment. This Agreement shall not be assigned by either Party, without
the prior written consent of the other Party; provided that BioMarin may assign
this Agreement without such consent: (i) to an Affiliate of BioMarin; (ii) in
the event of a merger, consolidation or similar reorganization of BioMarin with
or into a Third Party, whether by acquisition, merger, sale of stock, change of
control or otherwise, or (iii) in the event of a sale of all or substantially
all of the assets of BioMarin to which this Agreement relates, this Agreement
shall be assigned to or become the obligation and liability of the acquiring
entity. Any purported assignment in violation of this Section 12.4 shall be
void.

12.5 Force Majeure. If the performance of this Agreement or any obligation
hereunder (except for the payment of money) is prevented, restricted or
interfered with by reason of fire or other casualty or accident, strikes or
labor disputes, inability to procure raw materials, power or supplies, war,
invasion, civil commotion or other violence, compliance with any order of any
governmental authorities or any other act or conditions whatsoever beyond the
reasonable control of either Party hereto, the Party so affected upon giving a
prompt notice to the other Party shall be excused from such performance to the
extent of such prevention, restriction or interference; provided, however, that
the Party so affected shall use commercially reasonable efforts to avoid or
remove such causes of non-performance and shall continue performance hereunder
with the utmost dispatch whenever such causes are removed, to the extent
commercially reasonable.

12.6 Entirety of Agreement. This Agreement contains the entire understanding of
the Parties hereto with respect to the subject matter contained herein. There
are no restrictions, promises, covenants or understandings other than those
expressly set forth herein, and no rights or duties on the part of either Party
are to be implied or inferred beyond those expressly herein provided for. The
Parties may, from time to time during the term of this Agreement, amend, modify,
vary, waive or alter any of the provisions of this Agreement, but only by a
written instrument that makes specific reference to this Agreement which is duly
executed by each Party, or in the case of waiver, by the Party or Parties
waiving compliance.

 

25



--------------------------------------------------------------------------------

12.7 Further Assurances. Each Party agrees to duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including, without limitation, the filing
of such additional assignments, agreements, documents and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.

12.8 No Partnership. For the purposes of this Agreement and all obligations to
be performed hereunder, each Party shall be, and shall be deemed to be, an
independent contractor and not an agent, partner, joint venturer or employee of
the other Party. Neither Party shall have authority to make any statements,
representations or commitments of any kind, or to take any action which shall be
binding on the other Party, except as may be explicitly provided for herein or
authorized in writing.

12.9 Use of Other Party’s Name. Neither Party shall use the name, trademark,
trade name or logo of the other Party or their respective employee(s) in any
publicity, promotion, press release or disclosure relating to this Agreement or
its subject matter, without the prior express written permission of the other
Party, except as may be required by applicable laws or regulations.

12.10 Waiver. The waiver by either Party of any breach, default or omission in
the performance or observance of any of the terms of this Agreement by the other
Party shall not be deemed to be a waiver of any other such breach, default or
omission. Any waiver of this Agreement must be in writing and signed by the
waiving Party to be effective.

12.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of such counterparts taken together
shall constitute one and the same instrument. Counterparts may be signed and
delivered by facsimile, each of which shall be binding when sent.

[SIGNATURE PAGE FOLLOWS]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Asset Purchase and Research Agreement to be effective as
of the Effective Date.

 

BIOMARIN PHARMACEUTICAL INC.     REPLIGEN CORPORATION By:   /s/ Scott Clarke    
By:   /s/ Howard Benjamin Name: Scott Clarke     Name:   Howard Benjamin Title:
VP BD & Scientific Licensing     Title:   VP BD



--------------------------------------------------------------------------------

EXHIBIT A

Repligen Library Compound

 

Comp_ID

RGFP#

   Structure [**Confidential Treatment Requested**]

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**Confidential Treatment Requested**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

EXHIBIT B

Repligen Patents

 

WO (Family)

Number

  

F&R #

  

STATUS

  

APPLN #

  

FILED

  

PATENT #

  

ISSUED

  

TITLE

[**Confidential Treatment Requested**]

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**Confidential Treatment Requested**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

EXHIBIT C

Scripps Agreement

[Omitted]

Already filed as Exhibit 10.18 to Repligen Corporation’s Annual Report on Form
10-K for the year ended March 31, 2007 and incorporated herein by reference.



--------------------------------------------------------------------------------

EXHIBIT D

Biological Materials and Reagents to be Transferred to BioMarin

Summary of chemical and biological material Repligen will transfer to BioMarin
upon signing of the agreement:

1. [**Confidential Treatment Requested**]

2. [**Confidential Treatment Requested**]

3. [**Confidential Treatment Requested**]

4. [**Confidential Treatment Requested**]

[**Confidential Treatment Requested**]



--------------------------------------------------------------------------------

Note: all quantities are approximation

 

  X g   

compound

available in

bigger

bottles in

indicated

quantity

       

compound

is no

longer

available

       

compound

available

in small

vials

 

Comp_ID

RGFP #

   Structure    < 10 mg
vials    large bottles    not available [**Confidential Treatment Requested**]

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**Confidential Treatment Requested**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

EXHIBIT E

Reimbursable Activities

[**Confidential Treatment Requested**]

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**Confidential Treatment Requested**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

EXHIBIT F

Foundation Grants

 

Agency

 

Execution

Date

 

Goal

 

Amount

[**Confidential Treatment Requested**]

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**Confidential Treatment Requested**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

EXHIBIT G

Owned Repligen Technology

[**Confidential Treatment Requested**]

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**Confidential Treatment Requested**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.